DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 11/1/2022. Amendments received on 10/11/2022 have been entered. As per applicant claims 36 and 46 have been canceled and claims 53-54 are newly added claims. Accordingly claims 28-35, 37-45 and 47-54 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 31, 35, 37, 38, 40, 41, 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kankkunen et al. (US Pub 2016/0145895) in view of Johnson et al. (US Pub 2018/0073274)
As of claim 28, Kankkunen discloses an assembly (face plate 2) configured for use with a lockset mounted to a door and including a handleset mounted for rotation about an axis (via handle 1), the assembly comprising:
a housing assembly configured to be mounted such that a base portion of the housing assembly conforms to a portion of the lockset, the base portion including an opening through which a portion of the handleset extends and the opening positioned along the axis about which the handleset rotates (via faceplate 2 including a hole in the center of the face plate 2 through which a portion of the handle 1 extends; see figs. 1 and 2; also see paragraph [0017]).
 Kankkunen discloses that the housing assembly defines a housing interior extending about the opening through which the portion of the handleset extends (see paragraph [0022], “the aperture is ring-shaped, almost fully circular, and the ring-shaped aperture is disposed around the stem part 1’ of the handle 1”). Kankkunen discloses that the inside of the faceplate 2 comprises LED lights indicating status of the lock (see paragraph [0021]), however it does not disclose a sensor array, a controller and wireless communication device as claimed.
Johnson discloses an assembly configured for use with a lockset (via intelligent door lock system 10 configured for use with a lock device 22; see fig. 1), the assembly comprising: 
a sensor array mounted to the housing assembly, the sensor array comprising one or more sensors (via camera, accelerometers, temperature sensor, current sensor; see paragraphs [0093], [106], [0133] and [0147]); 
a controller mounted to the housing assembly, wherein the controller is in communication with the sensor array (via engine/processor 36; see fig. 1G; also see paragraph [0112]); and 
a wireless communication device in communication with the controller, wherein the wireless communication device is structured to establish a wireless communication connection between the controller and an external device (via processor 36 coupled to at least one wireless communication device 40 (RF communication module, additional communication module) to establish a wireless connection between the processor and a wireless bridge or mobile device 210 or server; see fig. 1G; also see paragraph [0137]); 
wherein the controller is configured to transmit information received from the sensor array to the external device via the wireless communication connection (via intelligent locking system transmitting information about the door locking system received from one or more sensors or camera, to a server or mobile device; see paragraphs [0200], [0219] and [0353]).  
From the teaching of Johnson it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kankkunen to include the functions taught by Johnson in order to improve the performance of the door lock by adding additional functions to the door lock.
As of claim 29, Johnson discloses that the sensor array comprises at least one of an environmental sensor or a movement sensor (via accelerometer and temperature sensor; see paragraphs [0106] and [0147]).  
As of claim 31, Kankkunen discloses that the base portion comprises an annular ring defining the opening through which the portion of the handleset extends (via ring-shaped aperture in the face plate; see fig. 2; also see paragraph [0018]). 
As of claim 35, Johnson discloses an add-on module comprising the assembly of claim 28, wherein the add-on module is operable to be mounted adjacent the lockset (via retrofitting the intelligent door lock with the existing door lock; see paragraph [0014]).  
As of claims 37 and 53, Kankkunen discloses an assembly (face plate 2) configured for use with a lockset mounted to a door and including a handleset mounted for rotation about an axis (via handle 1), the assembly comprising:
a housing assembly configured to be mounted such that a base portion of the housing assembly conforms to a portion of the lockset, the base portion including an opening through which a portion of the handleset extends and the opening positioned along the axis about which the handleset rotates (via faceplate 2 including a hole in the center of the face plate 2 through which a portion of the handle 1 extends; see figs. 1 and 2; also see paragraph [0017]).
 Kankkunen discloses that the inside of the faceplate 2 comprises LED lights indicating status of the lock (see paragraph [0021]). Kankkunen discloses that the housing assembly defines a housing interior extending about the opening through which the portion of the handleset extends (see paragraph [0022], “the aperture is ring-shaped, almost fully circular, and the ring-shaped aperture is disposed around the stem part 1’ of the handle 1”), however it does not disclose a sensor array and a controller as claimed.
Johnson further discloses an assembly configured for use with a lockset (via intelligent door lock system 10; see fig. 1A), the assembly comprising: 
a housing assembly comprising a base configured to conform to a portion of the lockset (see figs. 1B and 19, describing smart lock system retrofitted onto a bolt in a door 10; see paragraph [0211]); 
a light-emitting diode (LED) array comprising at least one LED, wherein the LED array is mounted to the housing assembly (via LED array 48; see fig. 3a-b; also see paragraph [0149]); 
a sensor array mounted to the housing assembly (via camera, accelerometers, temperature sensor, current sensor; see paragraphs [0093], [106], [0133] and [0147]); and 
a controller mounted to the housing assembly and in communication with the LED array and the sensor array (via engine/processor 36; see fig. 1G; also see paragraph [0112]); wherein 
the controller is operable to control the LED array based upon information received from the sensor array (via engine/processor 36 controlling the LED array 48 based upon information received from the sensors; see paragraphs [0147] and [0149]). 
From the teaching of Johnson it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kankkunen to include the functions taught by Johnson in order to improve the performance of the door lock by adding additional functions to the door lock.
As of claim 38, Johnson discloses a wireless communication device mounted to the housing assembly; wherein the wireless communication device is in communication with the controller and configured to facilitate communication between the controller and an external device (via processor 36 coupled to at least one wireless communication device 40 (RF communication module, additional communication module) to establish a wireless connection between the processor and a wireless bridge or mobile device 210 or server; see fig. 1G; also see paragraph [0137]).  
As of claim 40, Johnson discloses that the controller is operable to transmit information generated by the sensor array to the external device via the wireless communication device (via intelligent locking system transmitting information about the door locking system received from one or more sensors or camera, to a server or mobile device; see paragraphs [0200], [0219] and [0353]).  
As of claim 41, Johnson discloses that the sensor array comprises at least one of: (i) a movement sensor, or (ii) an environmental sensor operable to detect at least one condition in the vicinity of the retrofit module (via accelerometer and temperature sensor; see paragraphs [0106] and [0147]).  
As of claim 45, Johnson discloses that an add-on module comprising the assembly of claim 37, wherein the add-on module is operable to be mounted adjacent the lockset (via retrofitting the intelligent door lock with the existing door lock; see paragraph [0014]).  
Claims 30, 33, 34, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kankkunen (US Pub 2016/0145895) in view of Johnson et al. (US Pub 2018/0073274) and further in view of Smith (10,352,512).
As of claims 33, 34 and 43, combination of Kankkunen and Johnson discloses all the limitations of the claimed invention as disclosed in claim 28 above, Kankkunen discloses that LED light is visible from the ring-shaped aperture 3 of the face plate 3 for the whole length of the aperture (see paragraph [0019]). Johnson further discloses a light emitting diode (LED) array mounted to the housing assembly and in communication with the controller, wherein the controller is configured to control operation of the LED array based upon information received from at least one of the sensor array or the external device (via engine/processor 36 controlling the LED array 48 based upon information received from the sensors; see paragraphs [0147] and [0149]). Second Preliminary Amendment 
Application No. 17/064,226	In the system of Johnson intelligent lock system 10 will have some type of transparent or translucent window (shroud) through which light emitted by LED is visible. In order to further support the Examiner’s assertion Page 3 of 8ALGN-1971/TSH_27993959 Smith discloses a lockset comprising a device including a ring-shaped light assembly, wherein the light assembly includes plurality of LEDs (see fig. 1A). Smith further discloses that the lens 49 of each of the LED 46 may be covered or encapsulated with a skin or covering 49a, wherein the covering 49a is transparent or translucent (see col. 15, lines 16-25). 
From the teaching of Smith it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of combination of Kankkunen and Johnson to include the function activating LEDs after detection movement in a vicinity of the lockset as taught by Smith in order to provide illumination when a user arrives at the lock.
As of claims 30 and 42, Smith further discloses that the housing assembly comprises an infrared-passive window; and wherein the sensor array comprises a passive infrared sensor positioned behind the infrared-passive window (Smith further discloses that the device comprises a PIR sensor to detect movement in a vicinity of the lockset (see col. 12, lines 34-42). Smith further discloses that when motion is detected by the PIR sensor the plurality of LEDs 46 are energized (see col. 13, lines 1-5). Smith further discloses that the device comprises an ambient light sensor (via a photoelectric sensor 170; see col. 11, lines 61-66).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kankkunen (US Pub 2016/0145895) in view of Johnson et al. (US Pub 2018/0073274) and further in view of Hsu et al. (US Pub 2018/0187452).
As of claim 39, combination of Kankkunen and Johnson discloses all the limitations of the claimed invention as mentioned in claim 38 above, however it does not explicitly disclose that the controller is operable to control the LED array based upon information received from the external device.  
Hsu discloses that a controller 122 is operable to control the LED array 110 based upon information received from the external device 20 (see fig. 2; also see paragraphs [0004]).  
From the teaching of Hsu it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Kankkunen and Johnson to include the function of controlling the LED array based upon information received from an external device as taught by Hsu in order to provide visual feedback to a user.
Claims 32, 44 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kankkunen in view of Johnson et al. (US Pub 2018/0073274) and further in view of Gopalakrishnan et al. (US Pub 2015/0315816).
As of claims 47 and 54, combination of Kankkunen and Johnson discloses all the limitations of the claimed invention as mentioned in claim 28 above, However it does not explicitly disclose a latch mechanism operable to be installed in the door; a handleset comprising: a spring cage; and Second Preliminary Amendment Application No. 17/064,226 Page 5 of 8ALGN-1971/TSH_27993959a handle rotatably mounted to the spring cage, wherein the handle is operably connected with the latch mechanism and is configured to actuate the latch mechanism; 
Gopalakrishnan discloses a latch mechanism operable to be installed in the door (via latch bolt); a handleset (via handles 112/132) comprising: a spring cage (spring cage 238); and Second Preliminary Amendment Application No. 17/064,226Page 5 of 8ALGN-1971/TSH_27993959a handle rotatably mounted to the spring cage, wherein the handle is operably connected with the latch mechanism and is configured to actuate the latch mechanism (via handle 112/132 connected with the latch mechanism and configured to actuator the latch mechanism (see paragraph [0024]). Gopalakrishnan discloses a housing assembly (via status indicating assembly) comprising an electronic sensor 310 and indicator/LED 330 to indicate the status of the lock (see paragraphs [0048] and [0050]
From the teaching of Gopalakrishnan it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the structure of the lock describe in Gopalakrishnan since it is well known in the art that a lock set includes a latch, handle and handle controlling the latch.
As of claim 48, Johnson discloses a light-emitting diode mounted to the housing assembly (via LED array 48; see fig. 3a-b; also see paragraph [0149]); 
wherein the controller is configured to control operation of the light-emitting diode based upon information generated by the sensor array (via engine/processor 36 controlling the LED array 48 based upon information received from the sensors; see paragraphs [0147] and [0149]).  
As of claim 49, Gopalakrishnan discloses the handleset further comprises a decorative rose covering at least a portion of the spring cage (via rose 116 covering spring cage 118; see fig. 1); and wherein the component of the lockset to which the base conforms is the decorative rose (as seen in figure 1, status indicating assembly 300 conforms to the rose 116/138).
As of claims 32 and 44, Gopalakrishnan the base comprises a circular recess configured to receive a spring cage of the lockset (status-indicating assembly being attached to the spring cages 118 and 138, even though a circular recess is not indicted but it would have been obvious to one having ordinary skill in the art that proper apertures be created in order to attach the status-indicating assembly to the spring cages). 
As of claim 50, Johnson discloses an add-on module separable from the handleset as a modular unit, wherein the add-on module comprises the housing assembly, the sensor array, the controller, and the wireless communication device (via retrofitting the intelligent door lock 10 with the existing door lock; see fig. 1A; also see paragraph [0014]). 
As of claim 51, Gopalakrishnan discloses that the base is integrated with the spring cage (in the system of Gopalakrishnan once assembled the status indicating assembly is integrated with the lockset and connects with the spring cages of the lockset; see fig. 1 and 4).  
As of claim 52, Johnson discloses a system comprising the lockset assembly of claim 47, the system further comprising: the external device (via mobile device 210 or server); and an electronic component in communication with the external device (multiple electronic components disclosed in the intelligent lock 10; see fig. 1a); wherein the electronic component is separate from the lockset assembly (the electronic components of the intelligent lock 10 are separate from the lock device 22); and Second Preliminary Amendment Application No. 17/064,226Page 6 of 8ALGN-1971/TSH_27993959wherein the external device is configured to control the electronic component based on information generated by the sensor array (via transmitting sensed door status information to the mobile device and receiving signals from mobile device to control the lock; see paragraphs [0200] and [0416]).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “…even if the face plate 2 could be construed as a housing, due to the presence of the inside piece 5 tightly nested within the interior of the face plate 2, no other electronic components could be physically mounted in the face plate 2. Accordingly, contrary to the assertion set forth in the Office Action, it would not have been obvious to include the sensor array, the controller, and the wireless communication device of Johnson within the face plate 2 of Kankkunen for doing so would be physically impossible due to presence of the inside piece 5 tightly nested within the interior of the face plate 2”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Kankkunen and Johnson disclose the use of an assembly to be mounted to a lockset. In combination, references of Kankkunen and Johnson, disclose an assembly configured to be mounted such that a base portion of the assembly conforms to a portion of a lockset and assembly defines an interior comprising the sensor array, the controller and the wireless communication device as claimed in the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683